 1     KEKER, VAN NEST & PETERS LLP            DINOVO PRICE LLP
       DAVID J. SILBERT (173128)               ANDREW G. DINOVO (admitted pro hac vice)
 2     dsilbert@keker.com                      adinovo@dinovoprice.com
 3     SHARIF E. JACOB (257546)                7000 N. MoPac Expressway, Suite 350
       sjacob@keker.com                        Austin, Texas 78731
 4     PHILIP J. TASSIN (287787)               Telephone: (512) 539-2626
       ptassin@keker.com                       Facsimile: (512) 539-2627
 5     633 Battery Street
       San Francisco, CA 94111-1809            NIELSEN PATENTS
 6
       Telephone: (415) 391-5400               Steven Nielsen (133864)
 7     Facsimile: (415) 397-7188               steve@nielsenpatents.com
                                               1000 Larkspur Landing Circle, Suite 21
 8     Attorneys for Defendant                 Larkspur, CA 94939-1743
       TWITTER, INC.                           Telephone: (415) 272-8210
 9
                                               Attorneys for Plaintiff
10
                                               SOFTWARE RIGHTS ARCHIVE, LLC
11

12                                 UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                       OAKLAND DIVISION
15

16    SOFTWARE RIGHTS ARCHIVE, LLC,               Case No. 4:12-cv-03972-HSG
17                   Plaintiff,                   JOINT STIPULATION TO DISMISS
18                                                AND ORDER
             v.
19    TWITTER, INC.,                              Judge: Hon. Haywood S. Gilliam, Jr.
20                   Defendant.
21

22

23

24

25

26

27

28
     Case No. 4:12-cv-03972-HSG                  1                 JOINT STIPULATION TO DISMISS
 1         Plaintiff Software Rights Archive, LLC (“SRA”) and Defendant Twitter, Inc. (“Twitter”)

 2 (collectively, “the Parties”), by and through their counsel of record, hereby submit this joint

 3 stipulation for dismissal of SRA’s claims against Twitter with prejudice and Twitter’s

 4 counterclaims against SRA without prejudice in the above-captioned case.

 5         Each party will bear its own costs and attorneys’ fees incurred in this action.

 6         A proposed order granting this Joint Stipulation is attached.

 7         IT IS SO STIPULATED

 8                                               Respectfully submitted,

 9 Dated: January 29, 2020                       By: /s/ Sharif E. Jacob
                                                    KEKER, VAN NEST & PETERS LLP
10                                                  DAVID J. SILBERT (173128)
                                                    dsilbert@keker.com
11                                                  SHARIF E. JACOB (257546)
                                                    sjacob@keker.com
12                                                  PHILIP J. TASSIN (287787)
                                                    ptassin@keker.com
13                                                  633 Battery Street
                                                    San Francisco, CA 94111-1809
14                                                  Telephone:(415) 391-5400
                                                    Facsimile: (415) 397-7188
15
                                                     Attorneys for Defendant
16                                                   TWITTER, INC.
17 Dated: January 29, 2020                       By: /s/ Andrew G. DiNovo
                                                    Andrew G. DiNovo (admitted pro hac vice)
18                                                  adinovo@dinovoprice.com
                                                    DINOVO PRICE, LLP
19                                                  7000 N. MoPac Expressway, Ste. 350
                                                    Austin, Texas 78731
20                                                  Telephone: (512) 539-2626
                                                    Facsimile: (512) 539-2627
21
                                                     ATTORNEYS FOR PLAINTIFF
22                                                   SOFTWARE RIGHTS ARCHIVE, LLC
23

24

25

26

27

28
     CASE NO. 4:12-CV-03972-HSG                       2                    JOINT STIPULATION TO DISMISS
 1                                              ATTESTATION

 2          I, Andrew G. DiNovo, am the ECF user whose ID and password are being used to file this
 3 JOINT STIPULATION TO DISMISS. In compliance with L.R. 5-1(i), I hereby attest that all

 4 signatories have concurred in this filing.

 5

 6 Dated: January 29, 2020                        /s/ Andrew G. DiNovo
                                                  Andrew G. DiNovo
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 4:12-CV-03972-HSG                       3                  JOINT STIPULATION TO DISMISS
 1                                             ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that SRA’s claims for relief against

 3 Twitter are dismissed with prejudice and Twitter’s claims, defenses and counterclaims for relief

 4 against SRA are dismissed without prejudice.

 5          IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses shall be

 6 borne by each party incurring the same.

 7

 8 Dated:         2/18/2020
                                               THE HONORABLE HAYWOOD S. GILLIAM JR.
 9                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 4:12-CV-03972-HSG                    4                 JOINT STIPULATION TO DISMISS
